Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board denying claimant’s eligibility for unemployment benefits on the grounds she provoked her discharge through her own misconduct. Claimant alleges that the record does not support the decision herein. Our province to review factual determinations of the board is, of course, limited to determining if the record contains substantial evidence to support such decisions (Labor Law, § 623; e.g., Matter of Mutual Benevolent Society of 1865 [Corsi], 293 N. Y. 901). The board has found claimant provoked discharge by leaving her work station without permission after warning and failure to report to work without proper excuse. While claimant has advanced plausible explanations of her conduct, *1124we find that the record contains substantial evidence upon which the board could reach the decision rendered and accordingly we must affirm. The fact that the board did not view the witnesses or that the Referee, who did, reached a different result if, of course, of no import. Decision unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Herlihy, Reynolds and Taylor, JJ.